UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1721



ROBERT JOHN SCHIEBLE, JR.,

                                               Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; EMPLOYMENT SECURITY
COMMISSION;   DORCHESTER  COUNTY   JUDICIARY
COMMISSION;   DORCHESTER  COUNTY   SHERIFF'S
DEPARTMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-2930-2-18RB)


Submitted:   September 18, 2001            Decided:   October 10, 2001


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert John Schieble, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert John Schieble, Jr. appeals the district court’s order

adopting the magistrate judge’s recommendation and dismissing with-

out prejudice his civil action.   Because Schieble’s informal brief

failed to raise any specific challenge to the district court’s

order, we find that he has waived all issues pertaining to that

order.     See 4th Cir. Local R. 34(b).   Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2